Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered. 
This action is responsive to remark and amendment filed on 5/18/2022.
b.    	Claims 1-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-20 are allowed as the prior art of record, the combined teaching of Lee and Vujic and YAKO fails to disclose the features in a particular manner as claimed.
	Lee discloses techniques and solutions are provided for performing transactions within a database system that stores database data using a row store and a column store. For example, a transaction that performs operations to update data in both the row store and the column store can use the same transaction object. The state of the transaction can be atomically changed. For example, the state of the transaction object can be atomically changed from uncommitted to committed (e.g., set to a commit identifier to represent the committed state). 
	Vujic discloses to address the issue of latency in relational database systems, a computerized database management system comprising a database server, a processor, and associated random access memory is provided. The processor may configure an in-memory database in the random access memory to have tables, each containing a plurality of cells associated memory addresses, establish a direct table association between an origin cell and a target cell within the tables, receive a request to perform a join database operation of a first table including the origin cell on a second table including the target cell, dereference the direct table association for the origin cell to obtain a value of the target cell stored at the memory address for the target cell, execute the join database operation to produce a joined table including the value, and store the joined table at a new location in the random access memory.
	YAKO discloses data corresponds to an entry including a reference to another entry and is managed in a set which is a collection of pieces of the data. The set corresponds to a linked list where the entry corresponding to the data is linked in order of addition of the data. The entry includes an insertion time sequence number inserted into the linked list and information indicating if the data has been deleted from the set. In that case, the entry is separated from the linked list at a predetermined timing. The linked list is traced to refer to the data. When the insertion time sequence number of the reference entry is later than the insertion time sequence number of the entry which has already been referred to, it is judged that the reference entry has been separated from the linked list.
	However, the combined teaching of Lee and Vujic and YAKO fails to teach determining that a first transaction results in a first version of data stored in a page in a database system, the first version being stored in a version space and the data being stored in a table space; in response to the first version, providing a version table for the page, the version table being exclusive to the page and allocated outside of the version space in heap memory, and comprising a set of cells, each cell corresponding to a record in the page and having a respective version pointer initially set to null; setting a version table pointer of the page to point from a respective table within the table space to the version table, the version table pointer containing a memory address of the version table within the heap memory; and setting a first version pointer of a first cell from null to point to the first version in the version space, the first cell corresponding to a record of the data in the page.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168